DETAILED ACTION

Election/Restrictions
Applicant’s election of Group I and Species 1a corresponding to claims 1-3 and 9-13 in the reply filed on 10/4/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 and 9-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9, 10 and 15 of copending Application No. 9 and 152020/0381334 (reference application) in view of Underwood, US20100319898, and Kurita et al., US 20080067671. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are broader because they remove the adhesion layers.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claim 1, the reference application claims a microelectronic package comprising: 
a die (claim 9, line 3); 
a solder thermal interface material (STIM) (claim 9, line 2), wherein the STIM includes: indium (claim 10); and 
another material (claim 11); and 
an integrated heat spreader (IHS), wherein the STIM is between the IHS and the die (claim 15 wherein a heat sink is an IHS).
The reference application fails to claim greater than 0% and less than 5% by weight of another material.
Underwood teaches an InAg solder having 97% In and 3% Ag.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the InAg of Underwood in the invention of the reference application  because Underwood teaches greater than 0% and less than 5% by weight of another material (Ag) is commonly known and used as a thermal interface. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
With respect to claim 2, though the reference application fails to explicitly claim the another material is to improve wettability of the indium to its own intermetallic, it would have been obvious to one of ordinary skill in the art at the time of the invention because this is an inherent feature of an indium silver alloy.  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) 
As to claim 3, the reference application claims the another material includes bismuth or silver (Claim 11). 
In re claim 9, the reference application claims a microelectronic package comprising: 
a die (claim 9, line 3) coupled with a package substrate (claim 9, line 7:circuit board is a package substrate); and 
a solder thermal interface material (STIM) (claim 9, line 2-3) physically and thermally coupled with the die, wherein the STIM includes: 
indium (claim 10); and
a dopant material that includes silver (claim 11), bismuth, cobalt, or cerium oxide (CeO2).
Concerning claim 10, the reference application claims an integrated heat spreader (IHS) physically and thermally coupled with the STIM (claim 15 wherein a heat sink is an HIS).
Pertaining to claim 11, the reference application fails to claim the STIM includes less than 5% by weight of the dopant material. 
Underwood teaches an InAg solder having 97% In and 3% Ag.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the InAg of Underwood in the invention of the reference application  because Underwood teaches greater than 0% and less than 5% by weight of another material (Ag) is commonly known and used as a thermal interface. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
In claim 12, the reference application fails to claim the bismuth is to improve wettability of the indium to its own intermetallic or reduce a tendency of the STIM to deform under stress.
Kurita (paragraph 0026) teaches the use of InBi and InAg as a thermal interface.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the InBi of Kurita in place of the InAg in the invention of the reference application because Kurita teaches the equivalence InBi and InAg. The substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16 USPQ 2d 2041 (BPAI 1989); In re Mostovych 144 USPQ 38 (CCPA 1964); In re Leshin 125 USPQ 416 (CCPA 1960); Graver Tank & Manufacturing Co. V. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
Regarding claim 13, though the reference application fails to explicitly claim the silver is to improve wettability of the indium to its own intermetallic, it would have been obvious to one of ordinary skill in the art at the time of the invention because this is an inherent feature of an indium silver alloy.  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) 
Claims 1-3 and 9-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of copending Application No. US20200006192 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because while the patent adds gold the claims use comprising language which allows for addition materials to be added.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
With respect to claim 1, the reference application claims a microelectronic package comprising: 
a die (claim 1, lines 4-6); 
a solder thermal interface material (STIM) (claim 1, lines 9-12), wherein the STIM includes: 
indium (claim 1, line 11); and 
another material (claim 1, lines 11-12); and 
an integrated heat spreader (IHS), wherein the STIM is between the IHS and the die (claim 1, line 7-8 wherein a cooling apparatus is an IHS).
Though the reference application fails to claim greater than 0% and less than 5% by weight of another material, It would have been obvious to one ordinary skill in the art at the time of the invention to optimize the percent of the another material through routine experimentation (MPEP 2144.05).
As to claim 2, though the reference application fails to explicitly claim the another material is to improve wettability of the indium to its own intermetallic, it would have been obvious to one of ordinary skill in the art at the time of the invention because this is an inherent feature of an indium silver alloy.  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) 
In re claim 3, the reference application  claims the another material includes bismuth or silver (claim 9). 
Concerning claim 9, the reference application claims a microelectronic package comprising: 
a die (claim 1, lines 4-6) coupled with a package substrate (claim 1, lines 2-3); and 
a solder thermal interface material (STIM) physically and thermally coupled with the die, wherein the STIM includes: 
indium (claim 1, lines 9-11); and 
a dopant material that includes silver (claim 9), bismuth, cobalt, or cerium oxide (CeO2).
Pertaining to claim 10, the reference application an integrated heat spreader (IHS) physically and thermally coupled with the STIM (claim 1, lines 7-8).
In claim 11, though the reference application fails to claim the STIM includes less than 5% by weight of the dopant material, it would have been obvious to one ordinary skill in the art at the time of the invention to optimize the percent of the another material through routine experimentation (MPEP 2144.05).
Regarding claim 12, the reference application fails to claim the bismuth is to improve wettability of the indium to its own intermetallic or reduce a tendency of the STIM to deform under stress.
Kurita (paragraph 0026) teaches the use of InBi and InAg as a thermal interface.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the InBi of Kurita in place of the InAg in the invention of the reference application because Kurita teaches the equivalence InBi and InAg. The substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16 USPQ 2d 2041 (BPAI 1989); In re Mostovych 144 USPQ 38 (CCPA 1964); In re Leshin 125 USPQ 416 (CCPA 1960); Graver Tank & Manufacturing Co. V. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
With respect to claim 13, though the reference application fails to explicitly claim the another material is to improve wettability of the indium to its own intermetallic, it would have been obvious to one of ordinary skill in the art at the time of the invention because this is an inherent feature of an indium silver alloy.  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) 
Claims 1-3 and 9-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 7,312,527, hereafter referred to as the patent) in view of Underwood, US20100319898, and Kurita et al., US 20080067671.
As to claim 1, the patent claims a microelectronic package comprising: 
a die (claim 1, line 2); 
a solder thermal interface material (STIM) (claim 1, lines 3-4), wherein the STIM includes: 
indium (claim 4); and 
another material (claim 4); and
an integrated heat spreader (IHS), wherein the STIM is between the IHS and the die (Claim 1, lines 4-5 wherein a heat spreader is an IHS).
The reference application fails to claim greater than 0% and less than 5% by weight of another material.
Underwood teaches an InAg solder having 97% In and 3% Ag.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the InAg of Underwood in the invention of the reference application  because Underwood teaches greater than 0% and less than 5% by weight of another material (Ag) is commonly known and used as a thermal interface. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
In re claim 2, though the patent fails to explicitly claim the another material is to improve wettability of the indium to its own intermetallic, it would have been obvious to one of ordinary skill in the art at the time of the invention because this is an inherent feature of an InAg alloy.  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) 
Concerning claim 3, the patent claims the another material includes bismuth or silver (claim 4). 
Pertaining to claim 9, the patent claims a microelectronic package comprising: 
a die (claim 1, line 2); and 
a solder thermal interface material (STIM) physically and thermally coupled with the die, wherein the STIM includes: 
indium (claim 4); and 
a dopant material that includes silver (claim 4), bismuth, cobalt, or cerium oxide (CeO2).
Though the patent fails to claim the die is coupled with a package substrate it would have been obvious to one of ordinary skill in the art at the time of the invention to use a package substrate in the invention of the patent because a die is typically bonded to a package substrate.  The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
In claim 10, the patent claims an integrated heat spreader (IHS) physically and thermally coupled with the STIM (claim 1, lines 3-4).
Regarding claim 11, the patent fails to teach the STIM includes less than 5% by weight of the dopant material. 
Underwood teaches an InAg solder having 97% In and 3% Ag.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the InAg of Underwood in the invention of the reference application  because Underwood teaches less than 5% by weight of another material (Ag) is commonly known and used as a thermal interface. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
With respect 12, the patent fails to claim the bismuth is to improve wettability of the indium to its own intermetallic or reduce a tendency of the STIM to deform under stress.
Kurita (paragraph 0026) teaches the use of InBi and InAg as a thermal interface.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the InBi of Kurita in place of the InAg in the invention of the patent because Kurita teaches the equivalence InBi and InAg. The substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16 USPQ 2d 2041 (BPAI 1989); In re Mostovych 144 USPQ 38 (CCPA 1964); In re Leshin 125 USPQ 416 (CCPA 1960); Graver Tank & Manufacturing Co. V. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
As to claim 13, though the patent fails to explicitly claim the another material is to improve wettability of the indium to its own intermetallic, it would have been obvious to one of ordinary skill in the art at the time of the invention because this is an inherent feature of an indium silver alloy.  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) 
Claims 1-3 and 9-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 6,812,548, (hereafter referred to as the patent) in view of Underwood, US20100319898, and Kurita et al., US 20080067671.
In re claim 1, the patent claims a microelectronic package comprising: 
a die (claim 6, line 2-3); 
a solder thermal interface material (STIM) (claim 6, line 10), wherein the STIM includes: 
indium (claim 12); and 
another material; and 
an integrated heat spreader (IHS), wherein the STIM is between the IHS and the die (claim 12).
The patent fails to claim greater than 0% and less than 5% by weight of another material.
Underwood teaches an InAg solder having 97% In and 3% Ag.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the InAg of Underwood in the invention of the reference application  because Underwood teaches greater than 0% and less than 5% by weight of another material (Ag) is commonly known and used as a thermal interface. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
Concerning claim 2, though the patent fails to explicitly claim the another material is to improve wettability of the indium to its own intermetallic, it would have been obvious to one of ordinary skill in the art at the time of the invention because this is an inherent feature of an indium silver alloy.  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) 
Pertaining to claim 3, the patent (claim 12-, wherein the alloy would be InAg) claims the another material includes bismuth or silver.
In claim 9, the patent claims a microelectronic package comprising: 
a die (claim 6, lines 2-3); and 
a solder thermal interface material (STIM) physically and thermally coupled with the die (claim 6, lines 9-10), wherein the STIM includes: 
indium (claim 12); and 
a dopant material that includes silver (claim 12), bismuth, cobalt, or cerium oxide (CeO2).
	Though the patent fails to claim the die is coupled with a package substrate, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a package substrate in the invention of the patent because a package substrate is conventionally known and used to attach to a die.    The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
Regarding claim 10, the patent claims an integrated heat spreader (IHS) physically and thermally coupled with the STIM (claim 6, lines 9-10 wherein a heat dissipation device is an IHS).
With respect to claim 11, the patent fails to claim the STIM includes less than 5% by weight of another material.
Underwood teaches an InAg solder having 97% In and 3% Ag.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the InAg of Underwood in the invention of the reference application  because Underwood teaches less than 5% by weight of another material (Ag) is commonly known and used as a thermal interface. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
As to claim 12, the patent fails to claim the bismuth is to improve wettability of the indium to its own intermetallic or reduce a tendency of the STIM to deform under stress.
Kurita (paragraph 0026) teaches the use of InBi and InAg as a thermal interface.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the InBi of Kurita in place of the InAg in the invention of the patent because Kurita teaches the equivalence InBi and InAg. The substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16 USPQ 2d 2041 (BPAI 1989); In re Mostovych 144 USPQ 38 (CCPA 1964); In re Leshin 125 USPQ 416 (CCPA 1960); Graver Tank & Manufacturing Co. V. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
In re claim 13, though the patent fails to explicitly claim the another material is to improve wettability of the indium to its own intermetallic, it would have been obvious to one of ordinary skill in the art at the time of the invention because this is an inherent feature of an indium silver alloy.  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) 
Claims 1-3 and 9-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 6,790,709 (hereafter referred to as the patent) in view of Underwood, US20100319898.
Concerning claim 1, the patent claims a microelectronic package comprising: 
a die (claim 1, lines 2-3); 
a solder thermal interface material (STIM) (claim 1, lines 11-15), wherein the STIM includes: 
indium (claim 5); and 
another material (claim 5); and 
an integrated heat spreader (IHS), wherein the STIM is between the IHS and the die (claim 1, lines 11-15, wherein a heat dissipation device is an IHS).
The patent fails to claim the STIM includes less than 5% by weight of another material.
Underwood teaches an InAg solder having 97% In and 3% Ag.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the InAg of Underwood in the invention of the reference application  because Underwood teaches less than 5% by weight of another material (Ag) is commonly known and used as a thermal interface. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
Pertaining to claim 2, though the patent fails to explicitly claim the another material is to improve wettability of the indium to its own intermetallic, it would have been obvious to one of ordinary skill in the art at the time of the invention because this is an inherent feature of an indium silver alloy.  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) 
In claim 3, the patent claims the another material includes bismuth or silver (claim 5, wherein the alloy would be InAg). 
Regarding claim 9, the patent claims a microelectronic package comprising: 
a die (Claim 1, lines 2-3); and 
a solder thermal interface material (STIM) physically and thermally coupled with the die (claim1, lines 11-15), wherein the STIM includes: 
indium (claim 5); and 
a dopant material that includes silver (claim 5), bismuth, cobalt, or cerium oxide (CeO2).
	Though the patent fails to claim the die is coupled with a package substrate, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a package substrate in the invention of the patent because a package substrate is conventionally known and used to attach to a die.    The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
With respect to claim 10, the patent claims an integrated heat spreader (IHS) physically and thermally coupled with the STIM (claim 1, lines 11-15 wherein a heat dissipation device is an HIS).
As to claim 11, the patent fails to claim the STIM includes less than 5% by weight of another material.
Underwood teaches an InAg solder having 97% In and 3% Ag.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the InAg of Underwood in the invention of the reference application  because Underwood teaches less than 5% by weight of another material (Ag) is commonly known and used as a thermal interface. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
Pertaining to claim 12, though the patent fails to explicitly claim the another material is to improve wettability of the indium to its own intermetallic, it would have been obvious to one of ordinary skill in the art at the time of the invention because this is an inherent feature of an indium silver alloy.  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) 
Concerning claim 13, though the patent fails to explicitly claim the another material is to improve wettability of the indium to its own intermetallic, it would have been obvious to one of ordinary skill in the art at the time of the invention because this is an inherent feature of an indium silver alloy.  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) 
Claims 1-3 and 9-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 6,724,078 (hereafter referred to as the patent) in view of Underwood, US20100319898, and Kurita et al., US 20080067671.
Pertaining to claim 1, the patent claims a microelectronic package comprising: 
a die (claim 1, line 2); 
a solder thermal interface material (STIM) (claim 1, lines 6-7), wherein the STIM includes: 
indium (claim 3); and 
another material (claim 3); and 
an integrated heat spreader (IHS) (claim 1, line 5 & claim 2 wherein the lid being made of metal makes it an HIS), wherein the STIM is between the IHS and the die.
In claim 2, though the patent fails to explicitly claim the another material is to improve wettability of the indium to its own intermetallic, it would have been obvious to one of ordinary skill in the art at the time of the invention because this is an inherent feature of an indium silver alloy.  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) 
Regarding claim 3, the patent (claim 3) the another material includes bismuth or silver. 
With respect to claim 9, the patent claims a microelectronic package comprising: 
a die (claim 17, line 3-4) coupled with a package substrate (claim 17, line 2); and 
a solder thermal interface material (STIM) physically and thermally coupled with the die (claim 17, lines 8-9), wherein the STIM includes: 
indium (claim 22); and 
a dopant material (claim 22 wherein it could be InBi or InAg) that includes silver, bismuth, cobalt, or cerium oxide (CeO2).
As to claim 10, the patent claims an integrated heat spreader (IHS) physically and thermally coupled with the STIM (claim 17, line 7).
In re claim 11, the patent fails to claim the STIM includes less than 5% by weight of another material.
Underwood teaches an InAg solder having 97% In and 3% Ag.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the InAg of Underwood in the invention of the reference application  because Underwood teaches less than 5% by weight of another material (Ag) is commonly known and used as a thermal interface. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
Concerning claim 12, the patent claims the bismuth (claim 22) and though the patent fails to claim it improves wettability of the indium to its own intermetallic or reduce a tendency of the STIM to deform under stress, it would have been obvious to one of ordinary skill in the art at the time of the invention because this is an inherent feature of an indium bismuth alloy.  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) 
Pertaining to claim 13, though the patent fails to teach the silver is to improve wettability of the indium to its own intermetallic, it would have been obvious to one of ordinary skill in the art at the time of the invention because this is an inherent feature of an indium silver alloy.  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Rejection over Kurita et al., US 8,513,800
Claim(s) 1-3 is/are rejected under 35 U.S.C. 102/103 as being anticipated by or unpatentable over Kurita et al., US 8,513,800.
	In claim 1, Kurita (figure 1H) teaches a microelectronic package comprising: 
a die 1; 
a solder thermal interface material (STIM) 17, wherein the STIM includes: 
indium (column 3, lines 61-62); and 
greater than 0% and less than 5% by weight of another material (column 3, lines 61-62); and 
an integrated heat spreader (IHS) 11, wherein the STIM 17 is between the IHS 11 and the die 1.
Kurita teaches 0.1-20 atom% of Ag or Bi in the In alloy.  For Ag, this roughly converts to 0.11-21 wt% and for Bi this roughly converts to 0.21-41 wt%.  These ranges overlap with claimed greater than 0% and less than 5% by weight of another material.
Kurita anticipates the claim by disclosing a range that encompasses the claimed range of greater than 0% and less than 5% by weight.  "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (MPEP 2131.03 I).
But Kurita fails to give a specific example within the claimed range and has a preferable and most preferable range outside the claimed range (column 4, lines 1-3) so it in the least is obvious over Kurita. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I).
Regarding claim 2, Kurita teaches the another material is to improve wettability of the indium to its own intermetallic (column 3, lines 58-59 & 65-67).
With respect to claim 3, Kurita teaches the another material includes bismuth or silver (column 3, lines 60-62).
Claim(s) 9, 10, 12 and 13is/are rejected under 35 U.S.C. 102a1 as being clearly anticipated by Kurita et al., US 8,513,800.
As to claim 9, Kurita (figure 1H) teaches a microelectronic package comprising: 
a die 1 coupled with a package substrate 4; and 
a solder thermal interface material (STIM) 17 physically and thermally coupled with the die 1, wherein the STIM includes: 
indium (column 3, lines 60-62); and 
a dopant material (column 3, lines 60-62) that includes silver, bismuth, cobalt, or cerium oxide (CeO2) .
In re claim 10, Kurita teaches an integrated heat spreader (IHS) 11 physically and thermally coupled with the STIM 17.
Concerning claim 12, Kurita teaches the bismuth is to improve wettability of the indium to its own intermetallic (column 3, lines 58-59 & 65-67) or reduce a tendency of the STIM to deform under stress.
Pertaining to claim 13, Kurita teaches the silver is to improve wettability of the indium to its own intermetallic (column 3, lines 58-59 & 65-67).
Claim(s) 11 is/are rejected under 35 U.S.C. 102/103 as being anticipated by or unpatentable over Kurita et al., US 8,513,800, as applied to claim 9 above.
In claim 11, wherein the STIM includes less than 5% by weight of the dopant material.
Kurita teaches 0.1-20 atom% of Ag or Bi in the In alloy.  For Ag, this roughly converts to 0.11-21 wt% and for Bi this roughly converts to 0.21-41 wt%.  These ranges overlap with claimed greater than 0% and less than 5% by weight of another material.
Kurita anticipates the claim by disclosing a range that encompasses the claimed range of greater than 0% and less than 5% by weight. "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (MPEP 2131.03 I).
But Kurita fails to give a specific example within the claimed range and has a preferable and most preferable range outside the claimed range (column 4, lines 1-3) so it in the least it is obvious over Kurita. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I).

Rejection over Underwood et al., US 2010/0319898
Claim(s) 1-3, 9-13 is/are rejected under 35 U.S.C. 102a1 as being clearly anticipated by Underwood et al., US 2010/0319898.
Regarding claim 1, the patent (figure 2) claims a microelectronic package comprising: 
a die (paragraph 0071 wherein electronic components include a die); 
a solder thermal interface material (STIM) 240 (paragraph 0049), wherein the STIM includes: 
indium (paragraph 0060); and 
greater than 0% and less than 5% by weight of another material (paragraph 0060-97% In and 3% Ag); and 
an integrated heat spreader (IHS) 210, wherein the STIM 240 is between the IHS 210 and the die (paragraph 0071 wherein electronic components include a die).
In claim 2, though Underwood fails to explicitly teach the another material is to improve wettability of the indium to its own intermetallic, it would have been obvious to one of ordinary skill in the art at the time of the invention because this is an inherent feature of an indium silver alloy.  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) 
Regarding claim 3, Underwood teaches the another material includes bismuth or silver (paragraph 0060 teaches InAg). 
With respect to claim 9, Underwood (figure 2) teaches a microelectronic package comprising: 
a die coupled with a package substrate (paragraph 0071 wherein electronic components include a die and chip packaging, circuit boards, and printed wiring boards are package substrates); and 
a solder thermal interface material (STIM) 240 (paragraph 0049), wherein the STIM includes: 
indium (paragraph 0060); and 
a dopant material (paragraph 0056) that includes silver, bismuth, cobalt, or cerium oxide (CeO2).
As to claim 10, Underwood teaches an integrated heat spreader (IHS) 210 physically and thermally coupled with the STIM 240.
In re claim 11, though Underwood fails to teach the STIM 240 includes less than 5% by weight of the dopant material, it would have been obvious to one ordinary skill in the art at the time of the invention to optimize the weight percentage through routine experimentation (MPEP 2144.05).
Concerning claims 12 and 13, Underwood teaches dopant is to improve wettability of the indium to its own intermetallic (paragraph 0056) but though Underwood fails to teach the dopant is bismuth or silver, it would have been obvious to one of ordinary skill in the art at the time of the invention to use bismuth or silver because both are a known wettability material.    The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
Conclusion
Any inquiry should be directed to DAVID A ZARNEKE at (571)272-1937. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID A ZARNEKE/            Primary Examiner, Art Unit 2891                                                                                                                                                                                            	12/6/22